  Case 1:19-cv-00576 Document 110 Filed 11/16/20 Page 1 of 3 PageID #: 1668




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              BLUEFIELD DIVISION

OHIO VALLEY ENVIRONMENTAL
COALITION, WEST VIRGINIA
HIGHLANDS CONSERVANCY,
APPALACHIAN VOICES, and
THE SIERRA CLUB,

               Plaintiffs,

       v.                                            Civil Action No. 1:19-cv-00576


BLUESTONE COAL CORPORATION,

               Defendant.

            STATUS RPEORT OF THE PARTIES REGARDING SETTLEMENT

       Pursuant to the Court’s Order of October 14, 2020, the Parties, through their respective

counsel of record, hereby submit this joint status report to the Court concerning the progress being

made toward developing and finalizing the settlement documents. The Parties expect that a

proposed Consent Decree can be finalized by the Parties and submitted to the Court by the end of

this week. While the Parties believe that settlement terms and conditions are generally agreed

upon, obtaining final approval has taken somewhat longer than expected. If a proposed Consent

Decree cannot be submitted by Friday, November 20, 2020, the Parties will provide another status

report no later than Monday, November 23, 2020.



Respectfully submitted,


/s/ J. Michael Becher______________________
J. Michael Becher (WV Bar No. 10588)
Derek O. Teaney (WV Bar No. 10223)
Appalachian Mountain Advocates
  Case 1:19-cv-00576 Document 110 Filed 11/16/20 Page 2 of 3 PageID #: 1669




PO Box 507
Lewisburg, WV 24901
(304) 382-4798
dteaney@appalmad.org
mbecher@appalmad.org

James M. Hecker (DC Bar. No. 291740)
Public Justice
1620 L Street NW, Suite 630
Washington, DC 20036
(202) 797-8600
jhecker@publicjustice.net

Counsel for Plaintiffs




/s/_Michael W. Carey____________________
MICHAEL W. CAREY (W.Va. Bar No. 635)
S. BENJAMIN BRYANT (W.Va. Bar No. 520)
CAREY, DOUGLAS, RUBY & KESSLER, PLLC
707 Virginia Street, East, Suite 901
P.O. Box 913
Charleston, WV 25323
mwcarey@csdlaw.com
sbbryant@csdlawfirm.com

Counsel for Defendants
  Case 1:19-cv-00576 Document 110 Filed 11/16/20 Page 3 of 3 PageID #: 1670




                                CERTIFICATE OF SERVICE

        I, J. Michael Becher, hereby certify that, on November 16, 2020, I electronically filed the
foregoing document with the Clerk of the Court using the CM/ECF system, which will send
notification of such filing to each of the following CM/ECF participants:

       MICHAEL W. CAREY
       S. BENJAMIN BRYANT
       CAREY, DOUGLAS, RUBY & KESSLER, PLLC
       707 Virginia Street, East, Suite 901
       P.O. Box 913
       Charleston, WV 25323
       mwcarey@csdlaw.com
       sbbryant@csdlawfirm.com
       Counsel for Defendants


                                                            /s/ J. Michael Becher________
                                                            J. Michael Becher
